DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-17 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:" A multilayer ceramic capacitor, comprising: a body including a first layer on which a first internal electrode, a first coupling portion, and a second internal electrode are disposed, and which includes a dielectric layer, a second layer on which a third internal electrode, a second coupling portion, and a fourth internal electrode are disposed and which includes a dielectric layer, and a third layer on which 
Therefore, claim 1 is allowed.


The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 11 with the allowable feature being:" A multilayer ceramic capacitor, comprising: a first layer having a first internal electrode and a second internal electrode spaced apart from the first internal electrode disposed thereon, and including a dielectric layer; a second having a third internal electrode and a fourth internal electrode spaced apart from the third internal electrode disposed thereon, and including a dielectric layer; and a third layer having a fifth internal electrode or a sixth internal electrode disposed thereon, and including a dielectric layer, the fifth internal electrode and the sixth internal electrode having opposite polarities, wherein the first internal electrode, the second internal electrode, and the fifth  fourth internal electrode, and the sixth internal electrode are exposed from another surface of the body opposing the surface of the body exposing the first, second and fifth internal electrodes."
Therefore, claim 11 is allowed.

Claims 2-10 and 12-17 are also allowed as being directly or indirectly dependent of the allowed
base claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847